Citation Nr: 1627726	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder (claimed as bilateral hip arthritis).

2.  Entitlement to service connection for a bilateral knee disorder (claimed as bilateral knee arthritis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the April 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the local RO (Travel Board hearing).  Subsequently, in a September 2014 correspondence, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

This record in this matter consists solely of electronic claims files and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hip disorder did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.

2.  The Veteran's bilateral knee disorder did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.





CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A bilateral knee disorder was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in April 2012 prior to the July 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

Also, the Veteran was provided a VA examination for his bilateral hip and knee disorders.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant that the Veteran was not provided an additional VA medical examination or opinion with respect to his assertions that his claimed bilateral hip and knee disorders are due to contended asbestos exposure. Here, an additional medical examination or opinion is not needed. There is no evidence of record, other that the Veteran's assertions, that his claimed disorders are related to alleged asbestos exposure in service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the veteran's disability or symptoms are associated with his service). Accordingly, it is not necessary to obtain an additional medical examination or opinion in order to decide these claims.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  As explained above, the Veteran has declined the opportunity for a hearing.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran essentially contends that his bilateral hip and knee disorders were incurred by climbing up and down ladders, sleeping and working on steel and concrete slabs, and carrying ammunition, which are consistent with his duties as an ordnance journeyman.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
The Veteran's service treatment records are negative for any complaints or symptoms of hip or knee pain or disorders.

VA medical center (VAMC) records demonstrate that the Veteran complained of generalized join pain starting in January 2011, but had no noted arthralgia.  He took etodolac, but then switched then switched to Meloxicam for pain.  

In June 2011, the Veteran filed a claim for bilateral hip and knee arthritis.

The Veteran consistently claimed that his arthritis had been getting steadily worse over the years from 20 years of service and walking up and down stairs and on a steel deck and concrete during service.  See e.g. May 2012 lay statement.; July 2012 Notice of Disagreement. 

In July 2012, the Veteran complained of hip and knee pain at the VAMC.  August 2012 imaging noted no hip fracture or avascular necrosis in either side, and probable degenerative labral tears that were not severe and the probable source of his pain.  

In April 2014, following an x-ray, the Veteran was diagnosed with mild degenerative changes bilaterally in the knees and hips, including mild symmetric bilateral degenerative joint disease. 

In January 2015, the Veteran was afforded a VA examination for his claimed bilateral knee and hip disorders.  The examiner diagnosed the Veteran with osteoarthritis of the knees and hips and impingement syndrome (including labral tears) of the hips.  The examiner noted the Veteran's contentions regarding his climbing, carrying ammunition and sleeping on concrete and steel slabs, but stated that that no acute trauma was noted to the Veteran's hips or knees in the service.  Ultimately, the examiner opined that there is no medical evidence that the disabilities began during service or are etiologically related to active service, to include climbing up and down ladders, sleeping on steel and concrete slabs, and carrying ammunition.  The examiner also noted that exercise and activity is in fact noted to be healthy for joints and muscles.  The examiner also stated that no there was no trauma to the veteran's hips and knees noted in his service record or by his personal history that would be anticipated to cause the early onset of arthritis, labral tears, or any other future hip or knee problem.  Furthermore, the examiner noted that advanced age is one of the strongest risk factors associated with osteoarthritis citing "The National Health and Nutrition Examination Survey," which found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55; as well as another study which found osteoarthritis in 83 and 87 percent of males and females aged 55to 64 years old, respectively.

In December 2015, the Veteran filed a claim again for arthritis, this time due to asbestos, but did not elaborate on this claim further.  

In January 2016, the Veteran again stated that while arthritis "doesn't show up for many years" that he believed it was caused by steel decks and concrete. 

In the instant case, the record shows that the Veteran currently has diagnoses of osteoarthritis of the knees and hips, and impingement syndrome, including labral tears, of the hips.  See e.g. January 2015 VA exam.  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, including climbing up and down ladders, sleeping on steel and concrete slabs, and carrying ammunition.  The Veteran has been consistent that this is the trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Accordingly, Hickson element (2) is met.

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's knee and hip disorders and service.  The relevant evidence includes the 2015 VA examination, which states that the Veteran's disabilities are less likely than not related to service because there was no trauma or other event in noted in service either by the record or the Veteran himself that would have led to arthritis or a labral tear later in life, and that advanced age is the most likely cause of the Veteran's current arthritis.  The Board finds this examiner's opinion particularly probative, as he reviewed the medical evidence, rendered his opinion based on an accurate factual basis, and provided a rationale that is not contracted by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Veteran has provided no probative medical or lay evidence to the contrary other than his own contentions that his arthritis was caused by service, but took years to manifest over time.  While the Veteran has contended that the examination did not address aggravation, there is no indication that the Veteran had arthritis in service that could have been aggravated, and the VA examiner clearly opined that the Veteran's disabilities were less likely than not related to service in any way.  

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his hip and knee disabilities and service, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current bilateral hip and knee disorders and his work and activities during his military service, to be so complex in nature that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the lay statements are not afforded probative value on the issue of nexus.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

Alternatively, presumptive service connection for a chronic disability, namely arthritis, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b), must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this context, the Board notes that the Veteran's first diagnosis of arthritis specifically of the knees and hips was in 2014.  Generalized arthritis was first noted in 2011 in the VAMC treatment records.  The Veteran himself even acknowledges that his arthritis did not manifest until years after service, as he contended that it took time for damage from service to manifest.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's 2015 claim relating arthritis to asbestos, inhalation of asbestos fibers can produce fibrosis; tumors; pleural effusions and fibrosis; pleural plaques (scars of the lining that surrounds the lungs);  mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and, urogenital system, except the prostate.  See M21-1 IV.ii.2.C.2.b.  The Veteran has presented no plausible theory of entitlement or medical evidence of how his knee or hip condition is caused by asbestos exposure, nor has the record demonstrated any indication of such a causal link, therefore the Board finds that the weight of the evidence does not support this theory of entitlement and service connection on the basis of asbestos exposure is not warranted.  

The Board finds that the preponderance of the evidence is against these claims.  The Board has considered the Veteran's contentions; however, his opinion is outweighed by the VA examiner's opinion that his knee and hip disorders were not caused by any incident in service, and that he did not have symptoms in service, or manifestations of his conditions to a compensable degree within one year of separation from service. The Veteran has provided no competent medical or lay evidence to the contrary.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2015).




ORDER

Entitlement to service connection for a bilateral hip disorder (claimed as bilateral hip arthritis) is denied.


Entitlement to service connection for a bilateral knee disorder (claimed as bilateral knee arthritis) is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


